 DECISIONS OF NATION/AL LABOR RELATIONS BOARDGaylord Broadcasting Co. d/b/a Television StationWVTV and Susan T. Poelleritzer, Petitioner,and Radio and Television Broadcast Engineers,Local Union No. 715-International Brother-hood of Electrical Workers, AFL-CIO-CLC.Case 30-RD-522June 26, 1980DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENEI.LO AND TRUESDAI.EOn July 2, 1979, the Regional Director forRegion 30 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hedirected a decertification election in a unit of pro-gramming department employees. Thereafter, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Union filed a timely re-quest for review of the Regional Director's deci-sion contending that the Regional Director erred infailing to find that the instant petition was barredby a collective-bargaining agreement between theEmployer and the Union.By telegraphic order dated August 1, 1979, theNational Labor Relations Board granted the re-quest for review with respect to the contract-barissue. The election was conducted as scheduled onAugust 2, 1979, but the ballots were impoundedpending Board decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding with respect to the issue underreview, including briefs submitted by the parties,and makes the following findings:The Employer is a Delaware corporation en-gaged in the operation of a broadcasting stationfrom a facility located in Milwaukee, Wisconsin.The Union was certified as the collective-bargain-ing representative of the employees herein on May31, 1977.The parties commenced negotiations for a con-tract in late 1977. They held 18 bargaining sessionsand engaged the services of an arbitrator for thefinal 3 sessions. By August 23, 1978, the final ses-sion with the arbitrator, the parties had reachedagreement on numerous provisions. At the Em-ployer's suggestion, they indicated such agreementby initialing and dating each of 39 pages of con-tract provisions. This agreement provides, interalia, for recognition, duration (September 3, 1978,to August 31, 1980), nondiscrimination, rates of250 NLRB No. 58pay, working hours, grievance procedure, holidays,vacations, sick leave, seniority, no-strikes/no-lock-outs, and contains a complete agreement clause anda management-rights clause. On the following day,employees in the bargaining unit ratified the agree-ment and that same day the Union advised the Em-ployer by telephone that the employees had accept-ed the contract.The Employer and the Union met on August 28and September 9, 1978, to reorganize and index theagreement. During this process, they discoveredthat they had omitted certain already agreed-uponprovisions from the initialed agreement: (I) no paidholiday if an employee is on personal or maternityleave or is on layoff more than 5 days; (2) union-security clause; (3) employees have the right tocross a picket line established as a result of an au-thorized union strike; and (4) seniority may be ac-cumulated during a leave of absence up to 30 days.Consequently, these provisions were then added tothe August 23 agreement.The Employer immediately commenced to im-plement the agreement and, in calculating the firstvacation due an employee under the agreement,found that the contract language was awkward toimplement in that it provided for vacations basedon the anniversary date of an employee's employ-ment. On November 9, 1978, the Employer sentthe Union a clean draft of the agreement and, inaddition, a proposed change for the vacation lan-guage to provide for the computation of vacationsfrom January I each year. During the next severalmonths, the Employer and the Union exchangedcorrespondence and held several meetings specifi-cally on the vacation language. Finally, on April30, 1979, the parties reached agreement on the newvacation language and, on May 9, 1979, the Unionnotified the Employer that the employees hadbeeen polled and had accepted the vacation provi-sion "as amended" on April 30, 1979.The parties scheduled June 11, 1979, for theformal execution of the agreement. The documentprepared for that occasion is essentially the same asthe August 23 initialed agreement. It includes all ofthe initialed provisions except for two: one regard-ing life insurance and the other minimum pay forcall backs, as well as those already agreed-uponprovisions which were added when the documentwas indexed, the subsequently amended vacationlanguage, and an attachment containing the Em-ployer's rules. As it happened, the union repre-sentative was unable to atend that meeting due to asudden illness. On the following day, the instantdecertification petition was filed. The Employerhas refused to sign the formal document for the198 TEL.EVISION STATION WVTVsole reason that a decertification petition has beenfiled.In concluding that there was no existing contractwhich would bar the instant petition, the RegionalDirector found that the agreement of November 9,1978, had never been signed by the parties. Hegave no consideration, however, to whether theagreement initialed by the parties in the presence ofan arbitrator on August 23, 1978, meets the Board'scontract-bar requirements. The Employer contendsthat the August 23 agreement lacks sufficient for-mality for bar purposes as it is an unsigned, tenta-tive draft agreement which was later substantiallyrevised by the parties. To the contrary, the Unionasserts that this initialed agreement constitutes asigned contract covering substantial terms and con-ditions of employment and thus is a bar to the in-stant petition. We find merit in the Union's posi-tion.The Board's requirement that a written agree-ment be signed by both parties in order to bar anelection is well established. Appalachian Shale Prod-ucts Co., 121 NLRB 1160 (1958). Here, both theEmployer and the Union placed their respectiveinitials on each page of the August 23 agreement,thereby clearly identifying themselves as parties tothe contract and signifying in writing that they hadagreed to the contract provisions contained therein.Accordingly, we find that the parties' initials onthat document constituted a sufficient signature forcontract-bar purposes. See, generally, The BendixCorporation, Process Instruments Division, 210NLRB 1026 (1974); The Permanente Medical Group,187 NLRB 1033, 1034 (1971).'We find further that the contract as agreed uponon August 23 covers substantial terms and condi-tions of employment and that it was intended bythe parties to be a final and binding agreement.Thus, the initialed agreement contains numeroussubstantive provisions which clearly define therights and obligations of the parties. The agreementwas ratified by the employees; the Employer wasnotified of such action and immediately began toI Contrary to the assertions of our dissenting colleague, the signing ofan informal agreement covering substantial terms and conditions of em-ployment is sufficient for contract-bar purposes even though it is contem-plated that the contract would he formally executed by the parties at alater date. See The Bendix Corporation. supra: Georgia Purchasing. Inc.,230 NLRB 1174, fn. 3 (1977) Moreover. our finding that initials consti-lute a sufficient signature for contract-bar purpo'ses does not., as suggestedby the dissent. "muddy" the circumstances for determining contract barIndeed, the signing of a contract with an initial is no less certain an eventthan signing with full signature, and in either case, prospective petitionersare faced with the problem of deciding whether such contract constitutesa final agreement as to substantive terms of employment. Furthermore,we respectfully disagree with the dissenl's characterization of the citedcases In Bendir a signed letter of agreement together with several ini-tialed documents constituted a contract sufficient to serve as a bar and inPermanente the partial collective-bargaining agreement was not a bar be-cause there was no evidence that it had been either "initialed or signed."implement the agreement. No material matterswere left open for negotiation and no further nego-tiations were scheduled. Moreover, the August 23agreement was not, contrary to the contentions ofthe Employer, thereafter substantially altered. Theminor variations, described above, between theAugust 23 agreement and the later November 9and June 11 documents are due, in part, to the par-ties' inadvertence and the fact that the parties for-mally amended the contractual vacation language.In any event, such changes do not indicate that theAugust 23 contract lacked finality or that its termswere insufficient to govern the parties' relationship.We therefore conclude that the August 23 agree-ment represents the final agreement of the partiesas to sufficient terms and conditions of employmentand bars the instant petition. General Purchasing.Inc., supra; Appalachian Shale Products Co., supra.Accordingly, as the parties have initialed anagreement which sets forth substantial terms suffi-cient to stabilize the bargaining relationship, wefind that the petition for decertification is barredby an effective collective-bargaining agreement.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.MEMBER PFNEI 1O , dissenting:My colleagues state: "The Board's requirementthat a written agreement be signed by both partiesin order to bar an election is well established,"citing Appalachian Shale Products Co. 2 It was, how-ever, apparently not well established enough tosurvive today's Decision, for the instant petition isclearly not barred by the tentative agreement be-tween the parties under Appalachian Shale.The Union was certified as the collective-bar-gaining representative of the Employer's program-ming department employees on May 31, 1977, butcontract negotiations did not begin until late in theyear. After numerous bargaining sessions, a tenta-tive contract was reached on August 23, 1978,which was to last from September 3, 1978, untilAugust 31, 1980. Each page of the contract wasinitialed and dated by the two sides, and the agree-ment was ratified by the employees the next day.3Subsequently, on August 28 and September 9,1978, representatives of the Employer and theUnion met to index and reorganize the agreement.Several previously agreed-upon clauses, includingones relating to crossing picket lines, union secu-121 NL RB ll160(958)' Among other thing., the contract embodied proxisions concerilngstrike, and lockouts, rates of pas. ,,orking hours, grieesances. sick leave.seniortly. acat:i ns, holidalss. and management rights DI)1:CISIONS OF NATI()NAL LAII()R R! .A (IONS H()ARI)rity, paid holidays, and accumulation of seniorityduring a leave of absence, which had been inad-vertently omitted from the August 23 contract,were added. On November 9, 1978, the Employerforwarded a complete, retyped draft of the con-tract to the Union. On December 4, 1978, the Em-ployer sought modification of the vacation clauseof the contract and, finally, by May 9, 1979, a newvacation provision had been agreed upon and ap-proved by the employees. Some of the terms of theagreement were put into effect.The Employer and the Union set June 11, 1979,for the formal signing and execution of the con-tract, which was basically the August 23 agreementwith the revisions already noted. However, themeeting between the parties was not held becauseof the union representative's illness on that date.When the instant petition was filed the followingday, the Employer declined to sign the contract.My colleagues' finding that the August 23 tenta-tive agreement was sufficient to bar the petition isinconsistent with the letter and the purpose of Ap-palachian Shale, and, further, is demonstrablywrong as a matter of fact. Nor is there any subse-quent precedent to support such a conclusion.In Appalachian Shale, the Board set forth a"bright line" rule requiring that a contract besigned by all parties before it raised a bar to anelection petition, in order to simplify and improvethe administration of the Act:4...although a contract is signed by the par-ties after the filing of a petition, it has beenheld to be a bar where the parties consideredthe agreement properly concluded and putinto effect some of its important provisions.The Board has reexamined its prior decisionsin this respect and has concluded that the ef-fectiveness of its contract bar policies can bestbe served by eliminating this exception to therule that a contract not signed before the filingof a petition cannot serve as a bar. It feels thatafter more than 20 years of contract barpolicy, the parties should be expected toadhere to this relatively simple requirement,and that the creation of exceptions such as thisonly serve to render unduly complex a fieldthat should not have become so involved. Ac-cordingly, the Board adopts the rule that acontract to constitute a bar must be signed byall the parties before a petition is filed and thatunless a contract signed by all the parties pre-cedes a petition, it will not bar a petition eventhough the parties consider it properly con-cluded and put into effect some or all of itsprovisions.4 121 NLRB at 1161-62The Board left no exceptions to this rule, al-though it recognized that,5...on occasion contracts are not embodied informal documents and that the parties, for rea-sons best known to them, execute and sign aninformal document which nonetheless containssubstantial terms and conditions of employ-ment. Sometimes the agreement is arrived atby an exchange of a written proposal and awritten acceptance, both signed. The rulestated above in no way dimishes the effective-ness of such contracts as a bar; it simply makesclear the necessity for signing the contracts ordocuments constituting the agreement of theparties.More recently, in The Lane Construction Corpora-tion,6the Board repeated the rule: "It is well set-tled that where a party or parties assert that a con-tract is a bar to an election it must be shown thatthe contract was fully executed, signed, and datedprior to the filing of the petition by the Petitioner."In this case, as a matter of simple fact, there isno question that the parties did not intend the ini-tialing of the August 23 agreement to constitute thesigning and execution of the contract because, aftervarious revisions of the tentative contract, the par-ties scheduled the signing of the agreement for June11, 1979. The signing, as noted, did not occur be-cause of the indisposition of the union representa-tive on that date, and the filing of the decertifica-tion petition immediately thereafter. Logic thusclearly dictates that the signing of the collective-bargaining agreement and the initialing of a tenta-tive agreement were viewed by the parties as sepa-rate and distinct acts, and there is thus no realisticbasis for the majority's conclusory observation thatthe initialing "constituted a sufficient signature forcontract-bar purposes." Put another way, if the actof initialing was the signing, what was the actwhich the Employer and the Union contemplatedperforming on June 11?More important than the lack of factual supportfor its determination in this case is the undesirableprecedent set by the majority, which charts areturn to the confusion of the pre-AppalachianShale era. Now, instead of a direct and simple re-quirement that a contract be signed by all parties tobar a petition, we have a rule which, for lack ofmore precise expression, says that whatever aBoard majority happens to regard as a "sufficientsignature" will serve that purpose. This veers dan-gerously close to the law before Appalachian Shale,which found a bar to a petition where the parties5 Id. at 11626 222 NLRB 1224, 1225 (1976).200() TELEVISION STATION WVTVconsidered the agreement to have been properlyconcluded and implemented some of the importantprovisions. Entirely unnecessary litigation willfollow. But the more serious impact will be uponemployees who desire to decertify their collective-bargaining representative, or to change representa-tives. Instead of knowing that a petition whichthey file will be timely after the expiration of onecontract and before the signing of another, employ-ees will be uncertain at what point in the negotiat-ing process the employer and incumbent will havesignified sufficient agreement to bar their petition.This also holds out the prospect of certain employ-ers and incumbent unions raising all sorts of un-signed agreements as contract bars in order todelay or defeat the exercise of employee rights. Onthe other hand, no legitimate interest is promotedby muddying the circumstances under which acontract will bar a petition.Regarding their conclusion that the initialing ofthe August 23 contract conferred bar quality uponthat agreement, my colleagues cite two cases fol-lowing the introduction "See, generally." Accord-ing to "A Uniform System of Citation 7" (12th ed.1976), this means that the "[c]ited authority pro-vides background to [a] question examined in [the]text, without providing support for the specificconclusion reached." Examination of the casescited by the majority immediately thereafter revealsthat this introductory signal was correctly used.In The Bendix Corporation, Process Instruments Divi-sion,7the Board found that a signed letter of agree-ment, which tied together informal separate writ-' 210 NLRB 1026 (1974).ings spelling out substantial terms and conditions ofemployment, was effective as a bar to a petition.This conclusion was proper, as it clearly derivedfrom that part of Appalachian Shale, quoted above,stating that signed informal documents containingimportant terms and conditions of employmentmay consitute a bar to a petition. The PermanenteMedical Group8involved a finding by the Boardthat a partial collective-bargaining agreement wasnot a bar.Finally, although my colleagues make much ofthe fact-which I do not dispute-that the August23 contract contained substantial terms and condi-tions of employment, I am constrained to note thtthe point is not pertinent to the issue under consid-eration. There is, in Appalachian Shale, a separateand distinct requirement that a signed contract alsocontain substantial terms and conditions of employ-ment to bar a petition. That is, even a completecontract describing fully all terms of the employ-ment relationship will not be a bar unless it is alsosigned. Thus, in Appalachian Shale, the Board ex-plicitly overruled an earlier case, Natona Mills,Inc.,9where the Board held a contract to be a barin these circumstances: "The ...agreement hadbeen put into effect and the language of the writtencontract approved. All that remained was the min-isterial act of placing signatures upon the agreeddocument ..."In short, because the majority decision is wrongon the facts and wrong on the law, I dissent.R I17 NLRB 1033 (1971).9 112 NLRB 236. 23 (1955)201